Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.


1. A method comprising:
receiving seismic data acquired by at least one receiver of a geologic survey system configured to perform a geologic survey of a subterranean formation, wherein the seismic data is associated with reflected acoustic signals generated by a source of the geologic survey system;
calculating a ground force signal by stacking the acoustic signals generated by the source;
calculating, using the ground force signal, a time and depth variant quality factor (Q) of the subterranean formation; and
compensating, based on the time and depth variant Q, attenuation in the seismic data.

The limitation “receiving seismic data…” is insignificant extra solution activity.  The description of the type of data fails to positively recite the requirement of performing the action of taking the data using a physical device.  The data description limitation is merely defining the type of data to be received rather than any physical action of performing a measurement using a particular device.
The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  Note that there are no additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  Thus the claim merely represents the results of an abstract determination in 
The claim fails to provide incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus claim 1 is deemed patent ineligible under 35 USC 101.
Independent claim 10 is similarly patent ineligible with the addition of an additional element of a generic processor which is not significantly more.
Independent claim 17 is similarly patent ineligible with the addition of an additional element of a generic non-transitory computer-readable medium which is not significantly more.
Thus claims 1, 10 and 17 are patent ineligible under 35 USC 101.
The dependent claims 2-9, 11-16 and 18-20 just further describe either the abstract idea, or provide further descriptions of the data considered, without providing any explicit recitation of any devices or transformation of an article.
Thus the dependent claims are also patent ineligible under 35 USC 101.


AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 10-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Changjun Zhang, Seismic Absorption Estimation and Compensation, Vancouver, PHD THESIS, UNIVERSITY OF BRITISH COLUMBIA 2008 (hereinafter Zhang), and further in view of Moerig et al., US 2002/0091487 (hereinafter Moerig).
Claim 1:
 method comprising:
receiving seismic data acquired by at least one receiver of a geologic survey system configured to perform a geologic survey of a subterranean formation (page 86 ¶2 line 9), wherein the seismic data is associated with reflected acoustic signals generated by a source of the geologic survey system (page 87 ¶2 lines 1-2);
stacking the acoustic signals generated by the source (page 86 ¶2 line 8, page 89 ¶2 line 12)
calculating, a time and depth variant quality factor (Q) of the subterranean formation (Chapter 3: page 21-37) and
compensating, based on the time and depth variant Q, attenuation in the seismic data page (page 86 last paragraph, page 87 first paragraph).

Zhang teaches using a quality factor Q by examining the seismic wavelet with time (page 21 ¶1).  It is based on an analysis of the amplitude spectrum B(f).  The overall accuracy of the analysis is determined by the proper estimate of the accuracy of the absorption filter H(f,t) which depends upon the initial strength of the signal being emitted into the seismic region under analysis (page 22 eqn. 3.1). This is then used to define a wavelet B(f,t) (page 23 eqn. 3.2).  This approach can be used to estimate Q from CMP (common midpoint) gathers, from a post-stack trace, and from seismic data acquired from other geometries like VSP (vertical seismic profiling) as well, as long as the peak frequency variation can be reliably examined (page 86 ¶2 last sentence).  
Zhang is silent concerning:
calculating a ground force signal by stacking the acoustic signals generated by the source;
calculating, using the ground force signal, a time and depth variant quality factor (Q) of the subterranean formation;
Moerig teaches the determination of ground force in the analysis of seismic signals to balance the energy [0013].  The method analyses cascaded acoustic sweeps using multiple vibration sources and the correlation is related to ground force signals [0034] - [0034].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use Moerig’s teaching of stacking acoustic signals to determine the ground force and then correcting the energy in estimating the wavelet as taught by Zhang with the expected benefit that a better estimate of the wavelet energy would be made to produce a better estimate of Q factor to more accurately compensate the attenuation in the seismic data.
This method for improving the estimation of the Q factor using the ground force correction was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Moerig.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang and Moerig to obtain the invention:
calculating a ground force signal by stacking the acoustic signals generated by the source;
calculating, using the ground force signal, a time and depth variant quality factor (Q) of the subterranean formation
Claims 10 and 17:
Claims 10 and 17 are similar to claim 1 with the addition of the use of processors and memory to perform the analysis.  The examiner takes official notice that it would be obvious to a person skilled in the art at the time of the disclosure to use generic computer equipment to perform the analyses.  Thus claims 10 and 17 are rejected similarly to claim 1.
Claim 2:
The combined art of Zhang and Moerig in claim 1 make obvious the method of claim 1, wherein the geologic survey system is a vertical seismic profile (VSP) system, and wherein the seismic data is VSP data.  Zhang teaches that the Q factor can be estimated from VSP data (page 21 ¶3 line 5).
Claims 11 and 18 are rejected similarly.
Claim 3:
The combined art of Zhang and Moerig in claim 1 make obvious the method of claim 1,
wherein the at least one receiver comprises a plurality of receivers, and wherein calculating, using the ground force signal, the time and depth variant quality factor (Q) of the subterranean formation comprises.  Moerig teaches the use of multiple sources (Abstract)
calculating a respective Q for a plurality of intervals in the subterranean formation, wherein the plurality of intervals are defined by a respective depth of the plurality of receivers within the subterranean formation.  Zhang teaches that the Q factor can be estimated from VSP data (page 21 ¶3 line 5).
Claims 12 and 19 are rejected similarly.
Claim 4:
The combined art of Zhang and Moerig in claim 1 make obvious the method of claim 1, wherein calculating, using the ground force signal, the time and depth variant quality factor (Q) of the subterranean formation comprises:
using a spectral ratio method to calculate the time and depth variant quality factor.  Zhang teaches using a spectral ratio method (Section 3.2.1 pages 23 -25).
Claims 13 and 20 are rejected similarly.
Claim 8:
The combined art of Zhang and Moerig in claim 1 make obvious the method of claim 1, further comprising:
using a spectral ratio method to estimate a Q of the ground force signal.  Zhang teaches using a spectral ratio method (Section 3.2.1 pages 23 -25)
determining, based on the Q of the ground force signal, whether losses in the seismic data are due to geology of the subterranean formation.  Zhang teaches using an absorption which is the composite effect of scattering and intrinsic attenuation (Section 1.4.1 pages 2-3).

Regarding the Prior Art with Respect to Claims 5-7 and 14-16
Claims 5-7 and 14-16 are currently rejected under 35 USC 101.
Claims 5-7 and 14-16 are dependent upon parent claims which have been rejected under 35 USC 103.  However the prior art fails to teach or make obvious the additional limitations claimed in claims 5-7 and 14-16.
In particular in claims 5 and 14 claim generating an earth model.  Zhang teaches using an earth model, e.g. earth filter (page 22 section 3.2 first paragraph.  Zhang also teaches using a real earth model m0 (page 71 eqn. 6.1).  Although it is known how to create generic earth models from well data, there is no teaching of how data from nearby wells would be used to create these particular earth models.  Moerig is completely silent concerning the use of any earth models.  Thus in light of the prior art, claims 5 and 14 are novel.
Claims 6, 7, 15 and 16 depend upon the novel claims 5 and 14 and are also novel.
Regarding claim 9, the use of a ground force signal as taught by Moerig requires that the individual ground force signals be used to extract individual harmonic signals from the analysis.  Using a standard deviation of this data teaches away from the analysis of Moerig.  Zhang is silent concerning the use of ground force signals.
Jianfeng Zhang, “Compensation for absorption and dispersion in prestack migration: An effective Q approach.  Further teaches using a Q factor for modelling attenuation in the seismic data.  However the teaching is silent concerning any use of ground force data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGIS J BETSCH/Primary Examiner, Art Unit 2857